Citation Nr: 0127259	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  01-04 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from June 1979 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Columbia, South Carolina.


REMAND

In a VA Form 9, received in March 2001, the veteran requested 
a hearing at the RO before a member of the Board.  Although 
he did not thereafter withdraw his request for such a 
hearing, the requested hearing has not been scheduled.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

The RO should schedule the veteran, in 
accordance with the docket number of his 
appeal, for a hearing before a member of 
the Board at the RO.  

By this remand the Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until he is otherwise notified by the RO.  

The veteran is advised that he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


